DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7, 9, 12, 13 and 16-26 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 2-7, 9, 12, 13 and 16-26 are:
Regarding claims 2-7, 9, 12, 13, 24 and 25, the prior art does not teach or fairly suggest in combination with the other claimed limitations an enclosure assembly for protecting a component on a rooftop, wherein the bottom wall comprises a central transverse axis extending through two lateral edges of the base, the raised portion being disposed off-center relative to the central transverse axis of the bottom wall, leaving an upper portion of the bottom wall uncovered.
Regarding claims 16-21, the prior art does not teach or fairly suggest in combination with the other claimed limitations an enclosure assembly for protecting a component on a rooftop, wherein the bottom wall comprises a central transverse axis that extends laterally across the bottom wall, and the raised portion is disposed off-center toward a bottom portion of the bottom wall relative to the central transverse axis of the bottom wall.
Regarding claims 22, 23 and 26, the prior art does not teach or fairly suggest in combination with the other claimed limitations an enclosure assembly for protecting a 
These limitations are found in claims 2-7, 9, 12, 13 and 16-26, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

January 12, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848